--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1                                Employment Agreement by and among
Findex.com, Inc., EcoSmart Acquisition Corp., and Steven Malone dated July 23,
2014


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of July 23, 2014, between FindEx.com, Inc., a Nevada corporation (“Findex”)
and ESCT Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary
of Findex (jointly with Findex, the “Corporation”), and Steven Malone (“Mr.
Malone”).


WHEREAS, Mr. Malone desires to become employed by the Corporation as a senior
level corporate executive pursuant to the terms and conditions set forth in this
Agreement.


WHEREAS, the Corporation desires to employ Mr. Malone in such capacity pursuant
to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, the parties agree as follows:


1.           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:


“Balance Sheet” – a balance sheet as of the ending date of any given Fiscal Year
included in any Financial Statements.


“Board of Directors” – as of any given point in time, the board of directors of
the Corporation.


“FCF” – for any given Fiscal Year, Free Cash Flow.


“Financial Statements” – for any given Fiscal Year of the Corporation, the
financial statements of the Corporation, inclusive of the footnotes thereto,
audited by the independent auditors for the Corporation last to issue a
corresponding audit report in relation thereto, and for which no resolution or
other formal conclusion has been subsequently reached by the Board of Directors
that reliance thereon would be ill-advised, without regard to whether such
conclusion has been communicated to the public by way of current report on SEC
Form 8-K or otherwise.


“Fiscal Year” – for purposes of financial reporting, the fiscal year of the
Corporation, or, if the Corporation uses the calendar year, the calendar year.


“Free Cash Flow” – for any given Fiscal Year, NI + NRWDRC – NRG + NCC – NCDOB +
NCWC – GCPX + NDS.


“Growth CapEx” – for any given Fiscal Year, the aggregate capital expenditures
for property, plant, equipment and other fixed assets that the Corporation must
reasonably but minimally make, as determined in good faith by the Board of
Directors in advance of each then upcoming Fiscal Year, in order to continue to
develop the Corporation’s reasonably targeted long-term revenue growth and
competitive position.


“GCPX” – for any given fiscal period, Growth CapEx.


“Income Statement” – an income statement for any given Fiscal Year included in
any Financial Statements.


 
 

--------------------------------------------------------------------------------

 
 
“NCC” – for any given Fiscal Year, Non-Cash Charges.


“NCDOB” – for any given Fiscal Year, Non-Cash Deferrals and Other Benefits.


“NCWC” – for any given Fiscal Year, the Net Change in (Non-Cash) Working
Capital.


“NDS” – for any given Fiscal Year, Net Debt Service.


“Net Change in (Non-Cash) Working Capital” – Working Capital, as of any Balance
Sheet date, minus Working Capital as of the Balance Sheet date for the
subsequent fiscal or other comparable reporting period.


“Net Debt Service” – the sum of any principal debt paydown and corresponding
interest payments minus corresponding interest tax deductions.


“Net Income” for any given Fiscal Year, the after-tax net income of the
Corporation, calculated in accordance with generally accepted accounting
principles, as reflected in the Income Statement.


“NI” – for any given Fiscal Year, Net Income.


“Non-Cash Charges” – for any given Fiscal Year, and as reflected on the Income
Statement therefor, the sum of any depreciation and amortization expense and any
shared-based compensation expense.


“Non-Cash Deferrals and Other Benefits” – for any given Fiscal Year, and as
reflected on the Income Statement therefor, the sum of any tax benefits from
stock options and any deferred income tax benefit.


“Non-Recurring Gains” – any gains reflected in the Financial Statements which,
by their nature, did not occur in the ordinary course of business and could not
reasonably be expected to recur annually.


“Non-Recurring Write-Downs and Restructuring Charges” – any asset write-downs
and/or restructuring charges reflected in the Financial Statements which, by
their nature, did not occur in the ordinary course of business and could not
reasonably be expected to recur annually.


“NRG” – for any given Fiscal Year, Non-Recurring Gains.


“NRWDRC” – for any given Fiscal Year, Non-Recurring Write-Downs and
Restructuring Charges.


“Term” – the term of this Agreement as set forth in Section 3 hereof.


“Termination for Cause” – termination by the Corporation of Mr. Malone’s
employment for reason of (i) Mr. Malone’s willful and persistent inattention to
his duties and/or acts amounting to gross negligence or willful dishonesty
towards, fraud upon, or deliberate injury or attempted injury to, the
Corporation, (ii) Mr. Malone’s willful breach of any term or provision of this
Agreement; or (iii) the commission by Mr. Malone of any act or any failure by
Mr. Malone to act involving serious criminal conduct or moral turpitude, whether
or not directly relating to the business and affairs of the Corporation.


“Termination other than for Cause” – termination by the Corporation of Mr.
Malone’s employment other than a Termination for Cause.


“Voluntary Termination” – termination by Mr. Malone of Mr. Malone’s employment
by the Corporation and shall exclude termination by reason of Mr. Malone’s death
or disability as described in Sections 3.5 and 3.6.


 
 

--------------------------------------------------------------------------------

 
 
“Working Capital” – as drawn from the Balance Sheet for any given fiscal period
ended, current assets exclusive of cash minus current liabilities.


2.           Duties.  During the term of this Agreement, Mr. Malone agrees to be
employed by and to serve the Corporation as President, and the Corporation
agrees to employ and retain Mr. Malone in such capacity.  Mr. Malone shall
devote his reasonable best efforts and all of his business time, energy, and
skill to the affairs of the Corporation; provided, however, that Mr. Malone may
undertake such additional charitable and business activities as would not be
unreasonable for a full-time senior level corporate executive with comparable
responsibilities to Mr. Malone’s employed by a company reasonably comparable to
the Corporation.  In the performance of his duties hereunder, Mr. Malone shall
at all times be subject to the reasonable directions of the Board of Directors.


3.           Term of Employment.


3.2           Basic Term.  The term of employment of Mr. Malone by the
Corporation shall terminate, unless extended by mutual written agreement of
Office and the Corporation, or unless earlier terminated in accordance with this
Agreement three (3) years from the date hereof.


3.3           Termination for Cause.  Termination for Cause may be effected by
the Corporation at any time during the term of this Agreement and shall be
effected by written notification to Mr. Malone.  Upon Termination for Cause, Mr.
Malone shall be immediately paid all accrued base salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expenses and taxes as provided in this Agreement and vacation pay,
through the date of termination, but Mr. Malone shall not be paid any other
compensation of any kind, including without limitation, severance compensation.


3.4           Termination Other than for Cause.  Notwithstanding anything else
in this Agreement, the Corporation may effect a Termination other than for Cause
at any time upon giving notice to Mr. Malone and tendering immediately therewith
all accrued base salary, bonuses, any vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan) reimbursements for certain expenses and taxes as
specifically provided in this Agreement and vacation pay, through the date of
termination in addition, the Corporation shall pay Mr. Malone severance
compensation as provided in Section 4 of this Agreement.  Mr. Malone shall be
entitled to no other compensation of any kind.


3.5           Termination by Reason of Disability.  In the event that Mr. Malone
should, in the reasonable judgment of the Board of Directors of the Corporation,
fail to perform his duties under this Agreement on account of illness or
physical or mental incapacity, and such illness or incapacity shall continue for
a period of more than three (3) months, the Corporation shall have the right to
terminate Mr. Malone’s employment hereunder by written notification to Mr.
Malone and payment to Mr. Malone of all accrued base salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expenses and taxes as specifically provided in this Agreement and
vacation pay.  In addition, in the event of a termination for the disability of
Mr. Malone, the Corporation shall pay to Mr. Malone severance compensation as
provided in Section 4 of this Agreement until the later to occur of (i) one
year, or (ii) the expiration of Mr. Malone’s employment as provided in section
3.2 of this Agreement.


3.6           Death.  In the event of Mr. Malone’s death during the term of this
Agreement, Mr. Malone’s employment shall be deemed to have terminated as of the
last day of the month during which his death occurred, and the Corporation shall
pay to his estate accrued base salary, bonuses, any vested deferred compensation
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), reimbursements for certain expenses and
taxes as specifically provided in this Agreement and vacation days, through the
date of termination.  In addition, in the event of termination for reason of the
death of Mr. Malone, the Corporation shall pay to Mr. Malone’s spouse, if she
survives him, or, if Mr. Malone is not married on the date of his death, then to
his estate, severance compensation as provided in Section 4 of this Agreement
until the earliest of (i) the expiration of one year from the date of Mr.
Malone’s death, or (ii) if Mr. Malone is married on the date of his death, the
date of death of such spouse, or (iii) the expiration of Mr. Malone’s employment
as provided in Section 2.2 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
3.7           Voluntary Termination.  In the event of a Voluntary Termination,
the Corporation shall immediately pay all accrued salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expense and taxes as specifically provided in this Agreement and
vacation days, through the date of termination, but no other compensation of any
kind, including without limitation severance pay.


4.           Salary and Benefits.


4.1           Base Salary.  As compensation for the services rendered by Mr.
Malone as provided in Section 2 of this Agreement, and subject to the terms and
conditions of Section 3 of this Agreement, the Corporation agrees to pay Mr.
Malone a base annual salary of not less than one hundred and sixty two thousand
five hundred dollars ($162,500), payable in such periodic installments as the
Board of Directors may establish from time to time for senior management, until
the first (1st) anniversary of the effective date of this Agreement.  The base
salary payable to Mr. Malone for each remaining year of the Term following the
first (1st) anniversary of the effective date of this Agreement shall be
established on an annual basis by the Board of Directors; provided, however,
that such base salary be no less than one hundred and sixty two thousand five
hundred dollars ($162,500) for any given year during the Term.


4.2           Bonuses.  In addition to the base salary payable pursuant to
Section 3.1 of this Agreement, for each Fiscal Year ended throughout the Term,
the Corporation shall pay Mr. Malone, as an incentive-based bonus, an amount in
cash equal to one and one half percent (1.5%) of FCF; provided, however, that
such bonus not exceed five hundred thousand dollars ($500,000) for any single
Fiscal Year.  Such bonus shall be payable within thirty (30) days of the end of
the first fiscal quarter following each such corresponding Fiscal Year ended.

 
4.3           Employee Benefit Plans.  Mr. Malone shall be eligible to
participate in such of the Corporations’ benefit plans as may be established by
the Board of Directors and made generally available of the Corporation
(including without limitation any plans and programs of affiliates of the
Corporation in which the Corporation has elected to participate), including any
retirement, profit sharing, deferred compensation, stock option, medical,
dental, and health insurance plans.


4.4           Lease of Automobile and Related Expenses.  The Corporation shall
lease in the Corporation’s name an automobile for Mr. Malone’s use in Florida
for an amount up to $550.00 per month, pay a parking allowance to Mr. Malone
and, upon furnishing of reasonable receipts and/or other substantiation of
payment, shall reimburse Mr. Malone for insurance and other expenses in
accordance with the Internal Revenue Service guidelines regarding reimbursement
of expenses incurred in connection with the use of an automobile for business
purposes.


4.5           Required Travel and Accommodations.  It is hereby acknowledged
that Mr. Malone currently resides in the greater Omaha, NE area, and that, for
the foreseeable future, Mr. Malone shall be commuting to and from the offices of
the Corporation on a weekly or other basis and Mr. Malone shall be entitled to
reimbursement by the Corporation for the entirety of his reasonable airfare and
hotel or other hospitality accommodations incurred as a result thereof,
provided, however, that Mr. Malone promptly furnishes to the Corporation
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate tax authorities for the
substantiation of each such expenditure as an income tax deduction.


4.6           Vacations; Taxes; Other Business and Travel Expenses.  Mr. Malone
will be entitled to vacation periods each year similar to those taken by the
Corporation’s other key officers.  Mr. Malone will be allowed up to four (4)
weeks.  Mr. Malone will also be entitled to reimbursement for his reasonable
business expenses incurred in connection with the performance of his duties
hereunder commencing on the effective date hereof, including expenditures for
entertainment, gifts and other travel, provided, however, that (a) each such
expenditure is of a nature qualifying it as a prior deduction on the federal and
state income tax returns of the Corporation, and (b) Mr. Malone promptly
furnishes to the Corporation adequate records and other documentary evidence
required by federal and state statutes and regulations issued by the appropriate
tax authorities for the substantiation of each such expenditure as an income tax
deduction.


 
 

--------------------------------------------------------------------------------

 
 
4.7           Deferred Compensation.  Any reduction in the first year base
salary, bonus, benefits, auto lease, vacation, expense, or tax reimbursement
shall, nonetheless, be carried forward as deferred compensation or reimbursement
and be payable in cash in full upon termination of Mr. Malone’s employment,
without regard to the reason for such termination.


4.8           Indemnification.  The Corporation shall indemnify and hold
harmless Mr. Malone in connection with the defense of any action, suit or
proceeding to which he is a party or threat thereof, by reason of his being or
having been an Mr. Malone or director of the Corporation to the fullest extent
that may be permitted by applicable law.


5.           Severance Compensation.


5.1           Termination other than for Cause.  In the event that Mr. Malone’s
employment is terminated in a termination other than for Cause, Mr. Malone shall
be paid concurrently with the notice of termination a severance pay an amount
equal to his then base salary as would otherwise accrue throughout the remainder
of the Term.


5.2           Other Termination.  In the event of a Voluntary Termination or
Termination for Cause, neither Mr. Malone nor his estate shall be paid or
otherwise entitled to any severance pay.


6.           Non-Competition.
 
 
6.1           During the Term of Employment.  During the term of his employment
under this Agreement, Mr. Malone shall not directly or indirectly, as an owner,
partner, shareholder, employee, consultant, or in any similar manner, engage in
any activity competitive with or adverse to the business in which the
Corporation is engaged at the time.  Notwithstanding the foregoing, Mr. Malone
shall be free, without the Corporation’s consent, to purchase or hold as an
investment or otherwise, up to one percent (1%) of the outstanding common stock
or other securities of any company or other entity which has its securities
publicly traded on any recognized securities exchange or in the over-the-counter
market, or two and one half percent (2.5%) of the stock or other securities of
any privately held company or other entity that might be reasonably deemed to be
in competition with the businesses of the Corporation.


6.2           After Termination.  In the event of a Voluntary Termination or
Termination for Cause, Mr. Malone covenants that he shall not for one (1) year
following such termination directly or indirectly as an owner, partner,
shareholder, employee, consultant, or in any similar manner engage, in
competition with the Corporation, in any of the same types of businesses as the
Corporation is engaged at the time of the termination, it being agreed that the
existence of any competitive relationship in the ownership, employment,
consultation or other activity of Mr. Malone shall be a matter subject to
determination in good faith, albeit exclusively, by the Board of
Directors.  Notwithstanding the foregoing, the purchase or holding by Mr. Malone
as an investment or otherwise of up to one percent (1%) of the outstanding
common stock or other securities of any company or other entity which has its
securities publicly traded on any recognized securities exchange or in the
over-the-counter market, or two and one half percent (2.5%) of the stock or
other securities of any privately held company or other entity, that might be
reasonably deemed to be in competition with the businesses of the Corporation
shall not constitute a breach of the covenant contained in this Section 6.2.


 
 

--------------------------------------------------------------------------------

 
 
7.           Confidentiality.  Mr. Malone agrees that all confidential and
proprietary information (including without limitation any and all information,
books, records, and documents relating to the Corporation’s operations, customer
lists, financial data, any and all reports to the Corporation by Mr. Malone
during the course of his employment by the Corporation, and any and all
information regarding personnel, customers, pricing, terms of sale, research and
development, or otherwise relating to the business of the Corporation) relating
to the business or operations of the Corporation or off its affiliates, shall be
kept and treated as confidential both during and after the Term, provided,
however, that Mr. Malone shall not incur any liability for  disclosure of
information which (a) was permitted in writing by the Board of Directors, or (b)
is within the public domain or comes within the public domain without any breach
of this Agreement.  All notes, memoranda, reports, drawings, blueprints,
manuals, computer programs, records, materials, data and other papers of every
kind which were in or shall come into Mr. Malone’s possession at any time during
Mr. Malone’s employment by the Corporation relating to any such confidential and
proprietary information shall be the sole and exclusive property of the
Corporation.  This property shall be surrendered to the Corporation upon
termination of the employment period or upon request by the Corporation at any
other time either before or after such termination, and Mr. Malone agrees not to
retain any copies, notes or excerpts thereof.


8.           Copyright.  Mr. Malone agrees that, except as provided in the
preceding sentence, any and all writings produced at any time during the term
hereof by Mr. Malone as a part of the performance of his duties hereunder are
and will be the sole property of the Corporation, and that the Corporation will
have the exclusive right to copyright such writings in any country.


9.           Miscellaneous.


9.1           Waiver.  The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.


9.2           Entire Agreement; Modification.  Except as otherwise expressly
provided herein, this Agreement represents the entire understanding among the
parties with respect to the subject matter hereof and supersedes any and all
prior understandings, agreements, plans and negotiations, writer or oral, with
respect to the subject matter hereof, including without limitation any
understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments or entitlements to Mr.
Malone from the Corporation.  All modifications to the Agreement must be in
writing and signed by the party against whom enforcement of such modification is
sought.


9.3           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be delivered personally or given by
telegraph or facsimile transmission or first class mail and shall be deemed to
have been duly given when personally delivered or seven days after mailing or
one day after facsimile or telegraph transmission to the respective persons
named below:


If to the Corporation:                                               FindEx.com,
Inc.
                     1313 South Killian Drive
                     Lake Park, FL 33403


If to Mr. Malone:                                                      Steven
Malone
                     18151 Lafayette Avenue
                     Elkhorn, NE 68022


Any party may change its address for notices by notice duly pursuant to this
Section 9.3.


9.4           Headings.  The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
9.5           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
Florida.  Mr. Malone and the Corporation each agree that service upon them in
any such action may be made by first class mail, certified or registered, in the
manner provided for delivery of notices in Section 9.3.


9.6           Injunctive Relief.  The parties acknowledge and agree that the
extent of damages to the Corporation in the event of a breach of Sections 6, 7
or 8 of this Agreement would be difficult or impossible to ascertain and that
there is and will be available to the Corporation no adequate remedy at law in
the event of any such breach.  Accordingly, Mr. Malone agrees that, in the event
of such breach, the Corporation shall be entitled to enforce such sections by
injunctive or other equitable relief in addition to any other relief to which
the Corporation may be entitled.


9.7           Attorneys.  In the event legal action in brought to interpret or
enforce this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney fees and related costs.


9.8           Survival; Non-Assignability.  The Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to the
Corporation.  This Agreement shall not be terminated by any merger or
consolidation or other reorganization of the Corporation.  In the event any such
merger, consolidation, or reorganization shall be accomplished by transfer of
stock or by transfer of assets or otherwise, the provisions of this Agreement
shall be binding upon and shall insure to the benefit of the surviving or
resulting Corporation or person.  This Agreement shall be binding upon and
insure to the benefit of the executors, administrators, heirs, successors and
assigns of the parties; provided, however, that, except as herein expressly
provided, this Agreement shall not be assignable either by the Corporation
(except to an affiliate of the Corporation) or by Mr. Malone.


9.9           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.


9.10           Severability.  If any portion of this Agreement is determined to
be invalid or unenforceable, the remainder shall be valid and enforceable to the
maximum extent possible.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.






______________________________
                       Steven Malone


COMPANY:


FINDEX.COM, INC.




By: _______________________________
Name:   John Kuehne
Title:     Compensation Committee Chairman




ESCT ACQUISITION CORP.




By: _______________________________
Name:   John Kuehne
Title:     Compensation Committee Chairman







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------